Exhibit 10.1

 

PPG INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN

As amended July 14, 2004



--------------------------------------------------------------------------------

Preamble

 

In accordance with the Resolution adopted by the Officers-Directors Compensation
Committee of the Board of Directors of PPG Industries, Inc. on July 19, 2000,
the PPG Industries Inc. Deferred Compensation Plan is hereby amended and
restated to be effective October 1, 2000.

 

The Plan is adopted primarily for the purpose of providing deferred compensation
to a select group of management and highly compensated employees.



--------------------------------------------------------------------------------

Table of Contents

 

Section

  I    Definitions

Section

  II    Deferrals

Section

  III    Investment Options

Section

  IV    Savings Plan Restoration Contributions

Section

  V    Withdrawal Provisions

Section

  VI    Specific Provisions Related to Benefits

Section

  VII    Administration and Claims

Section

  VIII    Amendment and Termination

Section

  IX    Miscellaneous

Section

  X    Change in Control



--------------------------------------------------------------------------------

SECTION I – DEFINITIONS

 

1.01 Account means all amounts transferred from the Prior Plan, deferred Award
amounts, all deferred Salary amounts, all deferred Long Term Incentive Plan or
Executive Officers’ Long Term Incentive Plan Payments and all Restoration
Contributions and earnings on each in a Participant’s account at any particular
time.

 

1.02 Administrator means an officer or officers of the Company appointed by the
Committee, and any person(s) designated by such Administrator to assist in the
administration of the Plan.

 

1.03 Affiliate means any business entity, other than a Subsidiary Corporation,
in which PPG has an equity interest.

 

1.04 Annual Plan means the PPG Industries, Inc. Executive Officers’ Annual
Incentive Compensation Plan.

 

1.05 Award means a grant to a Participant under either the IC Plan, the Annual
Plan or MAP which such person may elect to defer. Awards to Participants may be
made in the form of cash (“cash component”), shares of PPG stock (“stock
component”), or a combination of both.

 

1.06 Beneficiary means the person or persons designated by a Participant to
receive benefits hereunder following the Participant’s death, in accordance with
Section 6.02. For purposes of this Section 1.06, “person or persons” is limited
to an individual, a Trustee or a Participant’s estate.

 

1.07 Board means the Board of Directors of PPG Industries, Inc.

 

1.08 Code means the Internal Revenue Code of 1986, and amendments thereto.

 

1.09 Committee means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

1.10 Company or PPG means PPG Industries, Inc.

 

1.11 Conversion Formula means dividing an amount by the average of the closing
sale prices for PPG Stock reported on the New York Stock Exchange-Composite Tape
for all days in the month of January during which the New York Stock Exchange is
open during the year following the Plan Year to which the Award relates.

 

- Page 1.1 -



--------------------------------------------------------------------------------

1.12 Corporation means PPG and any Subsidiary Corporation and any Affiliate
designated by the Administrator as eligible to participate in the Plan, and
which, by proper authorization of the Board of Directors or other governing body
of such Subsidiary Corporation or Affiliate, elects to participate in the Plan.

 

1.13 Disability means any long-term disability. The Administrator, in his
complete and sole discretion, shall determine a Participant’s Disability;
provided, however, that a Participant who is approved to receive Long-Term
Disability benefits pursuant to the PPG Industries, Inc. Long-Term Disability
Plan shall be considered to have a Disability. The Administrator may require
that a Participant submit to an examination from time to time, but no more often
than annually, at the expense of the Company, by a competent physician or
medical clinic, selected by the Administrator, to confirm Disability. On the
basis of such medical evidence, the determination of the Administrator as to
whether or not a condition of Disability exists or continues shall be
conclusive.

 

1.14 Discretionary Transaction means a transaction pursuant to any employee
benefit plan of the Company that:

 

  (a) Is at the volition of the plan participant;

 

  (b) Is not made in connection with the participant’s death, disability,
retirement or termination of employment;

 

  (c) Is not required to be made available to a plan participant pursuant to a
provision of the Code; and

 

  (d) Results in either an intra-plan transfer involving a PPG Stock Fund or a
cash distribution funded by a volitional disposition of PPG Common Stock by the
plan participant.

 

1.15 Employee means any full-time or permanent part-time salaried employee
(including any officer) of the Corporation.

 

1.16 Executive Officers’ Long Term Plan means the PPG Industries, Inc. Executive
Officers’ Long Term Incentive Plan.

 

1.17 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.18 Financial Hardship means an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence, as determined by the Administrator, in his complete and sole
discretion.

 

- Page 1.2 -



--------------------------------------------------------------------------------

1.19 Former Participant means a Participant who becomes ineligible to receive an
Award but who continues to have an Account hereunder.

 

1.20 IC Plan means the PPG Industries, Inc. Incentive Compensation and Deferred
Income Plan for Key Employees.

 

1.21 Insider means a Participant who at any time within the prior six (6) months
was a person subject to Section 16 of the Securities Act of 1934.

 

1.22 Investment Account means any one of the following:

 

Fidelity Growth Company Fund Account: A recordkeeping account, the value of
which is based on the Fidelity Growth Company Fund.

 

Fidelity Contrafund Account: A recordkeeping account, the value of which is
based on the Fidelity Contrafund.

 

Fidelity Spartan U.S. Equity Index Fund Account: A recordkeeping account, the
value of which is based on the Fidelity Spartan U.S. Equity Index Fund.

 

Fidelity Growth and Income Portfolio Account: A recordkeeping account, the value
of which is based on the Fidelity Growth and Income Portfolio.

 

Fidelity Intermediate Bond Fund Account: A recordkeeping account, the value of
which is based on the Fidelity Intermediate Bond Fund.

 

Fidelity Institutional MM Portfolio - Class 1 Account: A recordkeeping account,
the value of which is based on the Fidelity Institutional MM Portfolio Class 1.

 

1.23 Investment Account Share means a recordkeeping unit for the appropriate
Investment Account, in each case, equivalent to one share of the mutual fund on
which the value of the particular Investment Account is based.

 

1.24 Long Term Incentive Plan means the PPG Industries, Inc. Long Term Incentive
Plan.

 

1.25 MAP means the PPG Industries, Inc. Management Award and Deferred Income
Plan.

 

1.26 Participant means an Employee approved to participate in either the
Executive Officers’ Long Term Incentive Plan, the Long Term Incentive Plan, the
IC Plan, the Annual Plan or MAP. As used herein, “Participants” may be used
collectively to include Retired Participants, Terminated Participants and Former
Participants.

 

1.27 Plan means the PPG Industries, Inc. Deferred Compensation Plan, as amended.

 

- Page 1.3 -



--------------------------------------------------------------------------------

1.28 Plan Year means the calendar year.

 

1.29 PPG Stock means Common Stock of the Company. Shares of PPG Stock issued
under the Plan may be either authorized but unissued shares or issued shares
acquired by the Company and held in its treasury.

 

1.30 PPG Stock Account means a record-keeping account maintained for a
Participant who elects to defer all or part of an Award/Salary and/or to
maintain all or part of a deferred Award/Salary in the form of Stock Account
Shares.

 

1.31 PPG Stock Fund means the PPG Stock Account or any other fund or account of
any other benefit plan of the Company or a Subsidiary which account or fund is
invested in, or valued based upon, PPG Common Stock and which fund or account is
an alternative to other funds or accounts made available to plan participants
which funds or accounts are not invested in, or valued based upon PPG Common
Stock.

 

1.32 Prior Plan means the PPG Industries, Inc. Deferred Compensation Plan, as in
effect through September 30, 2000.

 

1.33 Prohibited Discretionary Transaction means a Discretionary Transaction to
be effected pursuant to an election made less than six months following the date
of the most recent previous election to make a Discretionary Transaction with
respect to any employee benefit plan of the Company which most recent previous
election effected:

 

  (a) An increase in a PPG Stock Fund if the current transaction would entail a
disposition of PPG Stock or a decrease in a PPG Stock Fund; or

 

  (b) A disposition of PPG Stock or a decrease in a PPG Stock Fund if the
current transaction would entail an increase in a PPG Stock Fund .

 

1.34 Restoration Contributions means contributions to a Participant’s Account in
accordance with Section IV.

 

1.35 Retired Participant means a Participant who elects to maintain an Account
in the Plan after his/her Retirement Date.

 

1.36 Retirement Date means the first day of the month following a Participant’s
termination of employment, provided such Participant is eligible to receive a
benefit from a retirement plan sponsored by the Corporation on such date.

 

1.37 Salary means a Participant’s monthly base salary from the Corporation
(excluding bonuses, commissions and other non-regular forms of compensation)

 

- Page 1.4 -



--------------------------------------------------------------------------------

and including payments from the PPG Industries Salary Continuance Plan, before
reductions for deferrals under the Plan or under any other Plan sponsored by the
Corporation. In the case of Salary Continuance, Salary deferral elections shall
be applied to the actual amount of Salary Continuance being paid.

 

1.38 Savings Plan means the PPG Industries Employee Savings Plan, as amended
from time to time.

 

1.39 Savings Plan Election means the sum of the percentage the Participant is
contributing to the Savings Plan as Savings and as Elective Deferrals not to
exceed the percentage eligible for the Company match in the Savings Plan.

 

1.40 Savings Plan Matching Percentage means the percentage of the Company’s
Matching Contributions for a Plan Year in the Savings Plan.

 

1.41 Stock Account Share means a record-keeping unit which is equivalent to one
share of PPG Stock.

 

1.42 Subsidiary means any corporation of which fifty percent (50%) or more of
the outstanding voting stock or voting power is owned, directly or indirectly,
by the Company and any partnership or other entity in which the Company has a
fifty percent (50%) or more ownership interest.

 

1.43 Terminated Participant means a Participant who maintains an Account in the
Plan following his/her termination of employment from the Corporation.

 

1.44 Transferred Interest Account means a separate Interest Account, transferred
from the Prior Plan, for any amount which the Participant had transferred from
his/her CEA-2 account.

 

1.45 Unscheduled Withdrawal means a distribution of all or a portion of a
Participant’s Investment Accounts and/or PPG Stock Account requested by a
Participant, or a Beneficiary, if the Participant is deceased, in accordance
with Section 5.07.

 

- Page 1.5 -



--------------------------------------------------------------------------------

SECTION II - DEFERRALS

2.01 Deferral of Award

 

  (a) In accordance with the provisions of either the IC Plan, the Annual Plan
or MAP, whichever is applicable, the value of that portion of the cash component
of a deferred Award which the Participant has designated to one or more of the
Investment Accounts in accordance with Section 3.01 shall be credited to such
Investment Account(s) on the day such deferral would otherwise have been paid to
the Participant.

 

  (b) In accordance with the provisions of either the IC Plan, the Annual Plan
or MAP, whichever is applicable, the value of:

 

  (1) that portion of the cash component of a deferred Award which the
Participant has designated in accordance with Section 3.01 to the PPG Stock
Account; and/or

 

  (2) the value of the stock component of a deferred Award

 

shall be credited to the PPG Stock Account in the Participant’s Account on the
day such deferral would otherwise have been paid to the Participant.

 

(c)

 

(1)    

  Share Awards credited to the PPG Stock Account shall be credited in the form
of Stock Account Shares and cash Awards credited to the PPG Stock Account shall
be credited in the form of whole and fractional Stock Account Shares, the number
of which will be determined according to the Conversion Formula.

 

  (2) Cash Awards credited to the Investment Account(s) shall be credited in the
form of Investment Account Shares, the number of which will be determined
according to the most recent closing market value of the appropriate Investment
Account Shares.

 

  (d) Any amount designated by the Participant for in-service withdrawal in
accordance with either the IC Plan, the Annual Plan or MAP may not be credited
to the PPG Stock Fund.

 

2.02 Deferral of Salary

 

  (a) Prior to the beginning of each quarter, a Participant may elect to defer a
percentage, in whole percentages only, of his/her Salary as follows:

 

Minimum Deferral

--------------------------------------------------------------------------------

   Maximum Deferral


--------------------------------------------------------------------------------

 

1%

   50 %

 

- Page 2.1 -



--------------------------------------------------------------------------------

  (b) Elections made pursuant to this Section 2.02 shall remain in effect until
the earlier of:

 

  (1) The first day of the quarter following the quarter the Participant
rescinds or modifies the election; or

 

  (2) The first day of the Plan Year following the Plan Year in which the
Participant becomes a Former Participant.

 

  (c) Any election filed by a Participant pursuant to this Section 2.02 must be
received by the Administrator on or before the last business day of the quarter
prior to the quarter in which such election is to become effective. Deferred
Salary shall be credited to the Participant’s Account on the first day of the
month following the month in which the deferral is made.

 

  (d) A Participant is ineligible to defer or continue to have deferred any
Salary percentage during a quarter in which the Participant’s salary is subject
to a garnishment, tax lien, child support or any similar attachment to Salary.

 

  (e) A Participant who becomes ineligible for Salary deferral, in accordance
with Paragraph (d) above, may thereafter resume Salary deferral upon the
discontinuance of the attachment to the Salary and in accordance with the Salary
election provisions of this Section 2.02.

 

  (f) The number of Stock Account Shares credited to the PPG Stock Account shall
be determined by the closing price for PPG Stock on the last business day of the
month in which the deferral is made.

 

  (g) The number of Investment Account Shares credited to the appropriate
Investment Account shall be determined by the closing market price for shares of
the mutual fund on which the value of the Investment Account is based on the
last business day of the month in which the deferral is made.

 

2.03 Deferral of Payment under the Executive Officers’ Long Term Incentive Plan
or the Long Term Incentive Plan

 

  (a) In accordance with the provisions of the Executive Officers’ Long Term
Incentive Plan or the Long Term Incentive Plan, the portion of a Payment under
those Plans which a Participant has elected to defer shall be credited to the
PPG Stock Account in the Participant’s Account on the day such Payment would
otherwise have been paid to the Participant.

 

- Page 2.2 -



--------------------------------------------------------------------------------

  (b) The portion of a Payment deferred by the Participant under the Executive
Officers’ Long Term Incentive Plan or the Long Term Incentive Plan, which would
have been paid in PPG stock, shall be credited to the PPG Stock Account in the
form of Stock Account Shares.

 

  (c) Dividend Equivalents under the Executive Officers’ Long Term Incentive
Plan or the Long Term Incentive Plan

 

  (1) Dividend Equivalents credited in accordance with the Executive Officers’
Long Term Incentive Plan or the Long Term Incentive Plan shall be credited into
the PPG Stock Account or other Investment Account(s) as designated by the
Participant in accordance with Section 3.01.

 

  (2) The number of Stock Account Shares, if any, credited to the PPG Stock
Account due to Dividend Equivalents credited from the Executive Officers’ Long
Term Incentive Plan or the Long Term Incentive Plan shall be determined on the
basis of the closing sale price of PPG Stock reported on the Composite Tape for
the day on which the corresponding dividend is paid on PPG Stock.

 

  (3) Dividend Equivalents credited to the Investment Account(s) shall be
credited in the form of Investment Account Shares in the same manner as cash
Awards are credited to Investment Account(s).

 

- Page 2.3 -



--------------------------------------------------------------------------------

SECTION III - INVESTMENT OPTIONS

 

3.01 Investment Election

 

  (a) Participants must file an election with the Administrator designating the
investment election for any cash amounts or Dividend Equivalents from the
Executive Officers’ Long Term Incentive Plan or the Long Term Incentive Plan
being deferred into or credited to the Plan.

 

  (b) Any election filed by a Participant under Section 3.01(a) above, shall
remain in effect unless and until the Participant files a new election with the
Administrator.

 

  (c) Elections filed in accordance with this Section 3.01 must be filed in
accordance with the procedure established by the Administrator.

 

3.02 Investment Accounts

 

Amounts credited to the Investment Accounts shall be credited in the form of
whole and fractional Investment Account Shares.

 

3.03 PPG Stock Account

 

  (a) Amounts credited to the PPG Stock Account shall be credited in the form of
whole and fractional Stock Account Shares.

 

  (b) Participants shall not receive cash dividends or have voting or other
shareholders’ rights as to Stock Account Shares; however, Stock Account Shares
shall accrue whole and fractional dividend equivalents, in the form of
additional Stock Account Shares, on the basis of the closing sale price for PPG
Stock, reported on the Composite Tape for the day on which a dividend is paid,
based on the number of whole Stock Account Shares in the PPG Stock Account on
the record date.

 

3.04 Transfers from the Prior Plan

 

  (a) Any amounts in a Participant’s account on September 30, 2000, shall be
transferred to his/her Account effective October 1, 2000, in accordance with the
election filed by the Participant in accordance with Section 3.01.

 

  (b) In the event a Participant has not filed a valid election in accordance
with Section 3.01, amounts credited to the Participant’s PPG Stock account in
the Prior Plan shall be transferred to the PPG Stock Account; and amounts
credited to the Participant’s interest account in the Prior Plan shall be
transferred to the Fidelity Institutional MM Portfolio - Class 1 Account.

 

- Page 3.1 -



--------------------------------------------------------------------------------

  (c) Any amounts in the Participant’s PPG Stock Account in the Prior Plan which
the participant has designated for withdrawal in accordance with the provisions
of Section XI of the Prior Plan, including any amounts representing dividend
equivalents, accrued in accordance with Section 3.03(b), shall be distributed to
the Participant on April 1, 2001.

 

  (d) Any amount credited to a Participant’s transferred interest account in the
Prior Plan, shall be transferred to the Transferred Interest Account
notwithstanding any election filed by the Participant.

 

3.05 Transfers

 

  (a) Subject to paragraph (b) below, a Participant who has a balance in the
Investment Accounts may elect to transfer any amounts between/among the
Investment Accounts or into the PPG Stock Account. Such transfers shall be
subject to the following:

 

  (1) Participants must file a transfer request with the Administrator in
accordance with the procedure established by the Administrator.

 

  (2) (A) For transfers into the PPG Stock Account, the number and value of
whole and fractional Stock Account Shares shall be determined by the closing
price of PPG Stock on the last business day of the month in which the election
is received by the Administrator.

 

  (B) For transfers into and out of any of the Investment Accounts, the number
and value of whole and fractional Investment Account Shares shall be determined
by the closing price of the appropriate Investment Account Share on the last
business day of the month in which the election is received by the
Administrator.

 

  (3) No transfers may be made out of the PPG Stock Account at any time.

 

  (4) No transfers may be made out of the Transferred Interest Account at any
time.

 

  (b) Insiders are prohibited from making any transfer which would constitute a
Prohibited Discretionary Transaction.

 

- Page 3.2 -



--------------------------------------------------------------------------------

SECTION IV - SAVINGS PLAN RESTORATION CONTRIBUTIONS

 

4.01 Restoration Contributions

 

Participants who are currently contributing to the Savings Plan may be eligible
to receive Restoration Contributions as follows:

 

  (a) For Participants whose Salary exceeds the amount specified in §401(a)(17)
of the Code, Restoration Contributions shall equal the sum of (1) and (2) below:

 

  (1) Lesser of:

 

Excess Salary times Savings Plan Election times Savings Plan Matching
Percentage; or

 

Amount of monthly deferred Salary.

 

  (2) If the difference between the Participant’s Salary deferral and Excess
Salary (“Difference”) is greater than zero:

 

Difference times Savings Plan Election times Savings Plan Matching Percentage.

 

  (b) For a Participant whose Salary equals or is less than the amount specified
in §401(a)(17) of the Code and such Participant elects to defer Salary in
accordance with Section 2.02, Restoration Contributions shall equal the amount
of the deferred Salary times the Participant’s Savings Plan Election times the
Savings Plan Matching Percentage.

 

  (c) For purposes of this Section 4.01 Excess Salary means Salary minus the
amount specified in §401(a)(17) of the Code divided by 12.

 

4.02 Savings Plan Restoration Account

 

Restoration Contributions shall be credited monthly to the Participant’s PPG
Stock Account in the form of Stock Account Shares. The number of whole and
fractional Stock Account Shares shall be determined by using the closing price
for PPG Stock on the last business day of the month in which such Restoration
Contributions are made, and shall be credited to the Participant’s Account on
such day.

 

- Page 4.1 -



--------------------------------------------------------------------------------

4.03 Vesting

 

Restoration Contributions shall be 100% vested at the time such Restoration
Contributions are credited to a Participant’s Account.

 

4.04 Transfers

 

Restoration Contributions may not be transferred from the PPG Stock Account.

 

- Page 4.2 -



--------------------------------------------------------------------------------

SECTION V - WITHDRAWAL PROVISIONS

 



5.01 Scheduled In-Service Withdrawals

 

Except as otherwise provided in this Section V, payment of any amount designated
by a Participant for in-service withdrawal, in accordance with provisions of
either the IC Plan, the Annual Plan or MAP, whichever is applicable, shall be
made to the Participant in a lump sum as of the first day of the quarter/year
specified by the Participant.

 

5.02 Withdrawals at/after a Participant’s Retirement Date

 

  (a) A Participant may elect a payment schedule applicable to his/her Account
provided such election is filed with the Administrator:

 

  (1) Prior to the Participant’s Retirement Date; and

 

  (2) In the year prior to the year the first payment is to be made and, in all
cases, at least six months/ten days prior to the time the first payment is to be
made.

 

  (b) Participants may elect:

 

  (1) One lump-sum payment; or

 

  (2) Quarterly, semiannual or annual installments - to be made over a period of
years, up to a maximum period of 15 years; or

 

  (3) A combination of (1) and (2).

 

  (c) Subject to the provisions of this paragraph (c), a Participant may delay
the first payment for a period up to ten years following his/her Retirement
Date; provided, however, that, in all cases, payments must begin no later than
the year in which the Participant’s 75th birthday occurs for Participants who
retire prior to their 75th birthday; or no later than the Participant’s
Retirement Date for Participants who retire on or after their 75th birthday.

 

  (d) The payment schedule elected by the Participant shall apply to his/her
entire Account. Participants may designate the first day of the quarter for the
commencement of the payment schedule on an annual, semiannual or quarterly
basis.

 

- Page 5.1 -



--------------------------------------------------------------------------------

Each installment payment shall be calculated by dividing the Participant’s
account balance by the remaining number of installments -(e.g.: Ten annual
installments shall be paid: 1st installment = 1/10 of Account; 2nd installment =
1/9 of Account; 3rd installment = 1/8 of Account, etc.). In the case of
distributions made prior to May 1, 2001, if the installment payment is to be in
the form of PPG Stock, any stock increment shall be rounded down to the nearest
whole stock share. Any remaining stock increments shall remain in the Account
until subject to further payment. In the case of distributions made on and after
May 1, 2001, if the installment payment is to be in the form of PPG Stock, such
distribution shall be made in whole shares and cash equal to any fractional
share.

 

  (e) In the event a Participant fails to file a payment schedule election with
the Administrator prior to his/her Retirement Date, his/her Account shall be
paid in one lump sum in the year following the year of such Retirement Date and
shall be paid during the first quarter of such year which is at least six
months/ten days following such Retirement Date.

 

  (f) Payment schedules pursuant to this Section 5.02 shall supersede any prior
payment election(s) filed with the Administrator; and shall become irrevocable
on the Participant’s Retirement Date.

 

5.03 Withdrawals Following Termination

 

(a) Except as provided in paragraph (d) below:

 

  (1) A Participant may elect one lump-sum payment, in accordance with
subparagraph (b)(1) below, or may elect to receive up to five annual
installments, in accordance with subparagraph (b)(2) below.

 

  (2) Any election made pursuant to this paragraph (a) must be filed with the
Administrator no later than 30 days after the Participant’s Termination of
Employment.

 

(b)

  (1)   Participants who elect to receive a lump-sum, must specify the
quarter/year that the lump-sum payment is to be made; provided, however, that
the Participant must elect to receive the payment no later than the last quarter
of the year in which the fifth anniversary of his/her termination date occurs.
Payment must occur no earlier than the Plan Year after the Plan Year of the
Participant’s election and as of the first day of the first quarter which is at
least six (6) months and 10 days following the Participant’s election.

 

  (2) Participants who elect to receive installments, must specify the
quarter/year that such installments will begin; provided, however, that the
Participant must elect to begin installments no later than the last quarter of
the year in which the fifth

 

- Page 5.2 -



--------------------------------------------------------------------------------

anniversary of his/her termination date occurs. Installments must begin no
earlier than the Plan Year after the Plan Year of the Participant’s election and
as of the first day of the first quarter which is at least six (6) months and 10
days following the Participant’s election. The payment schedule elected by the
Participant shall apply to his/her entire Account. Each installment shall be
calculated by dividing the Participant’s account balance by the remaining number
of installments - (e.g.: Five annual installments shall be paid: 1st installment
= 1/5 of Account; 2nd installment = 1/4 of Account, etc.). In the case of
distributions made prior to May 1, 2001, if the installment payment is to be in
the form of PPG Stock, any stock increment shall be rounded down to the nearest
whole stock share. Any remaining stock increments shall remain in the Account
until subject to further payment. In the case of distributions made on and after
May 1, 2001, if the installment payment is to be in the form of PPG Stock, such
distribution shall be made in whole shares and cash equal to any fractional
share.

 

  (c) In the event a Participant fails to file a payment election with the
Administrator within the time provided in paragraph (a) above, his/her Account
shall be paid in one lump sum in the year following:

 

  (i) the year in which the Participant’s termination occurs; or, if later

 

  (ii) the year in which the 30th day following the Participant’s termination
occurs; and

 

shall be paid during the first quarter of the applicable year specified in (i)
or (ii) above.

 

  (d) In the event the Administrator determines, in his sole discretion, that a
termination is “for cause,” or is otherwise potentially adverse to the Company’s
interest, as for example, a Participant’s termination in order to accept a
position with a major competitor, the Participant shall have no election with
respect to payment of his/her Account. Such Participant shall receive his/her
entire Account balance as of the first day of the first quarter immediately
following his/her termination date.

 

  (e) Payment schedules pursuant to this Section 5.03 shall supersede any prior
payment election(s) filed with the Administrator.

 

  (f) In accordance with authority delegated to the Administrator by the
Committee at its meeting on September 20, 1995, the Administrator granted the
option of five installments, as provided in paragraphs (a) and (b) of this
Section to those employees whose employment with the Company was terminated as a
result of the sale of the Chemicals Surfactants business to BASF Corp. on
December 1, 1997.

 

- Page 5.3 -



--------------------------------------------------------------------------------

  (g) In accordance with authority delegated to the Administrator by the
Committee at its meeting on September 20, 1995, the Administrator has adopted
the following with respect to Participants who become employees of PPG Auto
Glass, LLC: Such Participants shall not incur a “termination” as contemplated by
this Section 5 unless or until the Participant is no longer employed by either
PPG Industries, Inc. or PPG Auto Glass, LLC.

 

5.04 Withdrawals in the event of Disability

 

  (a) In the event a Participant becomes disabled, he/she may elect a payment
schedule applicable to his/her Account provided such election is filed with the
Administrator within 30 days of the Administrator’s determination that such
Participant has a Disability.

 

  (b) Participants may elect:

 

  (1) One lump-sum payment; or

 

  (2) Quarterly, semiannual or annual installments - to be made over a period of
years, up to a maximum period of 15 years; or

 

  (3) A combination of (1) and (2).

 

  (c) A Participant may delay the first payment for a period of up to ten years
following the determination that he/she has a Disability; provided, however,
that, in all cases, payments must begin no later than the year in which the
Participant’s 75th birthday occurs. Payments must commence no earlier than the
Plan Year following the Plan Year in which the Participant files an election in
accordance with paragraph (a) of this Section 5.04, and as of the first day of
the first quarter which is at least six (6) months and 10 days following such
election.

 

  (d) The payment schedule elected by the Participant shall apply to his/her
entire Account. Participants may designate the first day of a quarter for the
commencement of the payment schedule on an annual, semiannual or quarterly
basis.

 

Each installment payment shall be the applicable fraction of the Participant’s
Account balance -(e.g.: Ten annual installments shall be paid: 1st installment =
1/10 of Account; 2nd installment = 1/9 of Account; 3rd installment = 1/8 of
Account, etc.). .). In the case of distributions made prior to May 1, 2001, if
the installment payment is to be in the form of PPG Stock, any stock increment
shall be rounded down to the nearest whole stock share. Any remaining stock
increments shall

 

- Page 5.4 -



--------------------------------------------------------------------------------

remain in the Account until subject to further payment. In the case of
distributions made on and after May 1, 2001, if the installment payment is to be
in the form of PPG Stock, such distribution shall be made in whole shares and
cash equal to any fractional share.

 

  (e) In the event a Participant fails to file a payment schedule election with
the Administrator within the period specified in paragraph (a) above, his/her
Account shall be paid in one lump sum in the year following the year in which
the latest date for filing an election occurs, and shall be paid during the
first quarter in such year.

 

  (f) Payment schedules pursuant to this Section 5.04 shall supersede any prior
payment election(s) filed with the Administrator; and shall become irrevocable
when filed in accordance with paragraph (a).

 

5.05 Withdrawals following a Participant’s death

 

  (a) Death prior to a Participant’s Election Date

 

In the event of a Participant’s death prior to his/her Election Date, the
Participant’s entire Account shall be paid to the Participant’s Beneficiary as
soon as possible following the Participant’s death.

 

  (b) Death on or after a Participant’s Election Date

 

In the event of a Participant’s death on or after his/her Election Date, the
Participant’s Beneficiary may elect to receive the remaining balance of the
Participant’s Account paid as a lump sum, or in accordance with the payment
schedule filed by the Participant.

 

Such election must be filed by the Beneficiary within 60-days following the
Participant’s death. If no such election is made, the balance in the
Participant’s Account shall be paid in a lump sum. Any lump sum payment made in
accordance with this paragraph shall be paid in the Plan Year following:

 

  (i) the year in which the Participant’s death occurs; or, if later

 

  (ii) the year in which the 60th day following the Participant’s death occurs;
and

 

shall be paid during the first quarter of the applicable year specified in (i)
or (ii) above.

 

- Page 5.5 -



--------------------------------------------------------------------------------

  (c) For purposes of this Section 5.05 “Election Date” means the date on which
the Participant’s election schedule becomes irrevocable in accordance with
paragraph (f) of Section 5.02 or paragraph (f) of Section 5.04.

 



5.06 Withdrawals upon finding of Financial Hardship

 

  (a) Upon a finding that the Participant, or Beneficiary if the Participant is
deceased, has suffered a Financial Hardship, the Administrator may, in his sole
discretion, permit the acceleration of a withdrawal under the Plan in an amount
reasonably necessary to alleviate such Financial Hardship.

 

  (b) If the Administrator permits a withdrawal due to Financial Hardship, the
Participant shall cease Salary deferrals, if any, and may not make any deferrals
under the Plan, in the form of an Award or Salary, until one entire Plan Year
has elapsed following the Plan Year in which such withdrawal is made.

 

  (c) The Participant shall be required to exhaust all other sources of funds,
other than the Savings Plan, before the Administrator will consider an
accelerated withdrawal in accordance with this Section 5.06.

 

  (d) A withdrawal pursuant to this Section 5.06 shall nullify any in-service
withdrawal election filed in accordance with Section 5.01.

 

5.07 Unscheduled Withdrawals

 

  (a) A Participant, or Beneficiary if the Participant is deceased, may request
an Unscheduled Withdrawal of all or a portion of the Participant’s Investment
Accounts and/or PPG Stock Account. Payments from the PPG Stock Fund shall be
made in the form of PPG Shares, and payment from the Investment Accounts shall
be paid in cash.

 

An Insider of PPG may not request an Unscheduled Withdrawal from the PPG Stock
Account at any time that such withdrawal would constitute a Prohibited
Discretionary Transaction. A Participant, or Beneficiary, may request not more
than one (1) Unscheduled Withdrawal in a Plan Year.

 

  (b) An Unscheduled Withdrawal must be a minimum of 25% of the Participant’s
Investment and PPG Stock Accounts.

 

  (c) An election to withdraw 75% or more of the Participant’s Investment and
Stock Accounts shall be deemed a request to withdraw the entire Account balance.

 

- Page 5.6 -



--------------------------------------------------------------------------------

  (d) Prior to payment of any Unscheduled Withdrawal, a penalty of 10% of the
Unscheduled Withdrawal amount shall be withheld and forfeited (or 5% if such
Unscheduled Withdrawal is made during the Plan Year in which a Change in Control
occurs, or the Plan Year immediately following such Change in Control) and the
Participant shall cease Salary deferrals, if any, effective on the date the
withdrawal is paid and may not make any deferrals under the Plan, in the form of
an Award or Salary, until one entire Plan Year has elapsed following the Plan
Year in which such Unscheduled Withdrawal is made.

 

  (e) A withdrawal pursuant to this Section 5.07 shall nullify any scheduled
in-service withdrawal election filed in accordance with Section 5.01.

 

5.08 Methods of Payment

 

  (a) PPG Stock Account

 

Any payment from the PPG Stock Account shall be paid in the form of PPG Stock.

 

At the time of the final scheduled payment, if payments were disbursed from the
PPG Stock Account in shares of PPG Stock, any remaining fractional shares of PPG
Stock shall be converted to and paid in cash.

 

  (b) Investment Accounts

 

Payments from the Investment Accounts shall be made in cash. The value shall be
determined using the value of the closing price of the appropriate Investment
Account Shares on the last business day of the month preceding the month in
which the distribution is made.

 

  (c) All payments to Participants, or their Beneficiaries, shall be made on the
first business day of a calendar quarter.

 

5.09 Small Account Provision

 

  (a) Each scheduled withdrawal must equal a minimum of $2,000.

 

  (b) If the remaining balance in a Participant’s Account is less than $2,000,
the Administrator may, at his discretion, distribute the remainder of the
Account.

 

- Page 5.7 -



--------------------------------------------------------------------------------

5.10 Special Rules for Withdrawals by Insiders

 

Anything to the contrary in this Section 5 notwithstanding, Insiders may not,
without prior approval of the Senior Vice President, Human Resources and
Administration, or his or her successor, withdraw any amount from the PPG Stock
Account which was credited to their Account balance within the prior six months.

 

5.11 Withdrawals of amounts from the Transferred Interest Account

 

  (a) Withdrawals from the Transferred Interest Account shall be governed by the
election made by the Participant for his/her CEA-2 account.

 

  (b) In the event of a Participant’s death prior to receiving the entire
balance in his/her Transferred Interest Account, the Participant’s Beneficiary
may elect to receive the remaining balance of the Participant’s Transferred
Interest Account paid as a lump sum, or in accordance with the payment schedule
filed by the Participant.

 

Such election must be filed by the Beneficiary within 60-days following the
Participant’s death. If no such election is made, the balance in the
Participant’s account shall be paid in a lump sum. Any lump sum payment made in
accordance with this paragraph shall be paid in the Plan Year following:

 

  (i) the year in which the Participant’s death occurs; or, if later

 

  (ii) the year in which the 60th day following the Participant’s death occurs;
and

 

shall be paid during the first quarter of the applicable year specified in (i)
or (ii) above.

 

- Page 5.8 -



--------------------------------------------------------------------------------

SECTION VI - SPECIFIC PROVISIONS

RELATED TO BENEFITS

 

6.01 Nonassignability

 

  (a) Except as provided in paragraph (b) below and in Section 6.02, no person
shall have any power to encumber, sell, alienate, or otherwise dispose of
his/her interest under the Plan prior to actual payment to and receipt thereof
by such person; nor shall the Administrator recognize any assignment in
derogation of the foregoing. No interest hereunder of any person shall be
subject to attachment, execution, garnishment or any other legal, equitable, or
other process.

 

  (b) Paragraph (a) above shall not apply to the extent that a Participant’s
interest under the Plan is alienated pursuant to a “Qualified Domestic Relations
Order” (“QDRO”) as defined in §414(p) of the Code.

 

  (1) The Administrator is authorized to adopt such procedural and substantive
rules and to take such procedural and substantive actions as the Administrator
may deem necessary or advisable to provide for the payment of amounts from the
Plan to an Alternate Payee as provided in a QDRO. Such rules and actions shall
be consistent with the principal purposes of the Plan.

 

  (2) Under no circumstances may the Administrator accept an order as a QDRO
following a Participant’s death.

 

  (3) An Alternate Payee may not establish an account in the Plan. All amounts
taken from a Participant’s Account, as provided in a QDRO, must be distributed
as soon as possible following the acceptance of an order as a QDRO.

 

  (4) In the sole discretion of the Administrator, a Participant’s scheduled
withdrawal or otherwise requested withdrawal may be delayed for a period, not to
exceed six months, if the Administrator has notice that part or all of the
Participant’s Account may be subject to alienation pursuant to a QDRO.

 

6.02 Beneficiary Designation

 

  (a) The Participant shall have the right, at any time and from time to time,
to designate any person(s) as Beneficiary. The designation of a Beneficiary
shall be effective on the date it is received by the Administrator, provided the
Participant is alive on such date.

 

- Page 6.1 -



--------------------------------------------------------------------------------

  (b) Each time a Participant submits a new Beneficiary designation form to the
Administrator, such designation shall cancel all prior designations.

 

  (c) In the case of a Participant who does not have a valid Beneficiary
designation on file at the time of his/her death, or in the case the designated
Beneficiary predeceases the Participant, the entire balance in the Participant’s
Account shall be paid as soon as possible to the Participant’s estate.

 

  (d) Any Beneficiary designated by the Participant under the IC Plan, the
Annual Plan or MAP filed before January 1, 1996, shall remain in effect for this
Plan, until a new Beneficiary designation form is filed in accordance with this
Section 6.02, on or after January 1, 1996.

 

6.03 Limited Right to Assets of the Corporation

 

The Benefits paid under the Plan shall be paid from the general funds of the
Company, and the Participants and any Beneficiary shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder.

 

6.04 Protective Provisions

 

The Participant or Beneficiary shall cooperate with the Administrator by
furnishing any and all information requested by the Administrator in order to
facilitate the payment of benefits hereunder. If a Participant refuses to
cooperate, he/she may be deemed ineligible to receive a distribution and/or
ineligible to continue to actively participate in the Plan.

 

6.05 Withholding

 

The Participant or Beneficiary shall make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide for such withholding and tax payments by
any means he deems appropriate, in his sole discretion.

 

6.06 Forfeiture Provision

 

  (a) In the event the Company becomes aware that a Participant is engaged or
employed as a business owner, employee, or consultant in any activity which is
in competition with any line of business of the Corporation, or has engaged in
any activity otherwise determined to be detrimental to the Company, the
Administrative Subcommittee may:

 

- Page 6.2 -



--------------------------------------------------------------------------------

  (1) Terminate such Participant’s participation in the Plan, and distribute the
entire amount in the Participant’s Account in a lump sum;

 

  (2) Apply any other diminution or forfeiture of benefits, which is
specifically approved by the Administrative Subcommittee.

 

For purposes of this Section 6.06, the Administrative Subcommittee shall consist
of the Senior Human Resources Officer of the Company, the Director, Payroll and
Benefits, and a representative of the Law Department, as appointed by the
General Counsel of PPG. The Administrative Subcommittee shall report all of its
activities to the Committee.

 

(b) Executive Officers’ Long Term Incentive Plan and the Long Term Incentive
Plan

 

A Participant may forfeit any or all deferrals from the Executive Officers’ Long
Term Incentive Plan or the Long Term Incentive Plan held in his/her Account if
the Committee determines that such forfeiture shall occur in accordance with
Section 4.04 of the Executive Officers’ Long Term Incentive Plan or the Long
Term Incentive Plan, as applicable.

 

- Page 6.3 -



--------------------------------------------------------------------------------

SECTION VII - ADMINISTRATION & CLAIMS

 

7.01 Administration

 

  (a) The Administrator shall administer the Plan and interpret, construe and
apply its provisions in accordance with its terms. The Administrator shall have
the complete authority to:

 

  (1) Determine eligibility for benefits;

 

  (2) Construe the terms of the Plan; and

 

  (3) Control and manage the operation of the Plan.

 

  (b) The Administrator shall have the authority to establish rules for the
administration and interpretation of the Plan and the transaction of its
business. The determination of the Administrator as to any disputed question
shall be conclusive.

 

  (c) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (d) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (e) The Corporation shall indemnify and save harmless the Administrator
against all expenses and liabilities arising out of the Administrator’s service
as such, excepting only expenses and liabilities arising from the
Administrator’s own gross negligence or willful misconduct, as determined by the
Committee.

 

7.02 Claims

 

  (a) Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of the paragraph (a) shall
be a complete discharge of any liability therefor under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

- Page 7.1 -



--------------------------------------------------------------------------------

  (b) Claims Procedure

 

Claims for benefits by a Participant or Beneficiary shall be filed, in writing,
with the Administrator. If the Administrator denies the claim, in whole or in
part, the Administrator shall furnish a written notice to the claimant setting
forth a statement of the specific reasons for the denial of the claim,
references to the specific provisions of the Plan on which the denial is based,
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the review procedure. Such notice shall be written in a way
calculated to be understandable by the claimant.

 

The written notice from the Administrator shall be furnished to the claimant
within ninety (90) days following the date on which the claim was filed, except
that if special circumstances require an extension of time, the Administrator
shall notify the claimant of this need within such 90-day period. Such notice
shall inform the claimant the nature of the circumstances necessitating the need
for additional time and the date by which the claimant will be furnished with
the decision regarding the claim. Such extension may provide for up to an
additional 90 days.

 

  (c) Review Procedure

 

Within sixty (60) days of the date the Administrator denies a claim, in whole or
in part, the claimant, or his/her authorized representative, may request that
the decision be reviewed. Such request shall be in writing, shall be filed with
the Administrator, and shall contain the following information:

 

  (1) The date on which the denial was received by the claimant;

 

  (2) The date on which the claimant’s request for review was filed with the
Administrator;

 

  (3) The specific portions of the denial which the claimant requests the
Administrator to review;

 

  (4) A statement setting forth the basis on which the claimant believes that a
review of the decision is required;

 

  (5) Any written material which the claimant desires the Administrator to take
into consideration in reviewing the claim.

 

- Page 7.2 -



--------------------------------------------------------------------------------

The Administrator shall afford the claimant, or his/her authorized
representative, an opportunity to review documents pertinent to the claim, and
shall conduct a full and fair review of the claim and its denial. The
Administrator’s decision on such review shall be furnished to the claimant in
writing, and shall be written in a manner calculated to be understandable to the
claimant. Such decision shall include a statement of the specific reason(s) for
the decision, including references to the specific provision(s) of the Plan
relied upon.

 

The written notice from the Administrator shall be furnished to the claimant
within sixty (60) days following the date on which the request for review was
received by the Administrator, except that if special circumstances require an
extension of time, the Administrator shall notify the claimant of this need
within such 60-day period. Such notice shall inform the claimant the nature of
the circumstances necessitating the need for additional time and the date by
which the claimant will be furnished with the decision regarding the claim. Such
extension may provide for up to an additional 60 days.

 

- Page 7.3 -



--------------------------------------------------------------------------------

SECTION VIII - AMENDMENT AND TERMINATION

 

8.01 Amendment of the Plan

 

Except as provided in Section X, the Committee may amend the Plan, in whole or
in part, at any time; however, no such amendment may decrease the amount of
benefit currently accrued in Participants’ Accounts.

 

Except as provided in Section X, the Administrator shall have the authority to
adopt amendments to the Plan, in whole or in part, at any time, necessary for
the implementation and/or administration of the Plan, which will not result in a
material change to the Plan. Moreover, no such amendment by the Administrator
may decrease the amount of benefit currently accrued in Participants’ Accounts.

 

8.02 Termination of the Plan

 

Except as provided in Section X, the Committee may terminate the Plan at any
time. Upon a termination pursuant to this Section 8.02, the Committee has the
sole discretion to determine distribution schedules for any or all Accounts,
notwithstanding a Participant’s previous distribution schedule.

 

8.03 Constructive Receipt

 

In the event the Administrator determines that amounts deferred under the Plan
have been constructively received by Participants and must be recognized as
income for federal income tax purposes, distributions shall be made to
Participants, as determined by the Administrator. The determination of the
Administrator under this Section 8.03 shall be binding and conclusive.

 

- Page 8.1 -



--------------------------------------------------------------------------------

SECTION IX - MISCELLANEOUS

 

9.01 Successors of the Company

 

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

9.02 ERISA Plan

 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

9.03 Trust

 

The Company shall be responsible for the payment of all benefits under the Plan.
Except as otherwise required by Section X, the Company, at its discretion, may
establish one or more grantor trusts for the purpose of providing for payment of
benefits under the Plan. Such trust(s) may be irrevocable, but the assets
thereof shall be subject to the claims of the Company’s creditors. Benefits paid
to the Participant from any such trust shall be considered paid by the Company
for purposes of meeting the obligations of the Company under the Plan.

 

9.04 Employment Not Guaranteed

 

Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Corporation.

 

9.05 Gender, Singular and Plural

 

All pronouns and variations thereof shall be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person(s) requires. As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

9.06 Headings

 

The headings of the Sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

- Page 9.1 -



--------------------------------------------------------------------------------

9.07 Validity

 

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provision(s) of the
Plan.

 

9.08 Waiver of Breach

 

The waiver by the Company of any breach of any provision of the Plan by a
Participant or Beneficiary shall not operate or be construed as a waiver of any
subsequent breach.

 

9.09 Applicable Law

 

The Plan is intended to conform and be governed by ERISA. In any case where
ERISA does not apply, the Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

9.10 Notice

 

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand-delivered, or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.

 

- Page 9.2 -



--------------------------------------------------------------------------------

SECTION X - CHANGE IN CONTROL

 

10.01 Payments to a Trustee

 

Upon, or in reasonable anticipation of, a Change in Control, as defined in
Section 10.02 below, the Senior Vice President, Human Resources and
Administration and the Senior Vice President, Finance, or either of them or
their successor, shall cause an amount, as they deem appropriate, to be paid to
a trustee on such terms as they shall deem appropriate (including such terms as
are appropriate to cause such payment not to be a taxable event to Participants,
if possible, and to cause such Awards to be distributable to Participants in
accordance with elections filed with the Administrator). Such amount shall be
paid in cash and shall be sufficient, at a minimum, to equal to all deferred
amounts credited to the Investment Accounts, the Transferred Interest Account,
and the PPG Stock Account. Amounts in the PPG Stock Account shall be converted
to cash on the basis of the fair market value of PPG Stock on the date of the
occurrence of the Change in Control, or, if higher, within 30 days of such date.
Amounts in the Investment Accounts shall be converted to cash on the basis of
the fair market value of the appropriate Investment Account on the date of the
occurrence of the Change in Control, or, if higher, within 30 days of such date.

 

10.02 Definition: Change in Control

 

A “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”).

 

For purposes of this subsection (a) the following acquisitions shall not
constitute a Change in Control:

 

Any acquisition directly from the Company;

 

Any acquisition by the Company;

 

Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

- Page 10.1 -



--------------------------------------------------------------------------------

Any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this Section 10.02.

 

  (b) Individuals who, as of September 20, 1995, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the

 

- Page 10.2 -



--------------------------------------------------------------------------------

combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and

 

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Board otherwise determines that a Change in Control
shall have occurred.

 

10.03 Plan Provisions

 

Following a Change in Control, the Plan may not be amended and may not be
terminated. Upon a Change in Control, in accordance with Section 10.01, the Plan
Document then in existence (“Controlling Plan”) shall be provided to the
Trustee. The Controlling Plan shall govern all amounts transferred and remain in
effect until the Trustee has paid all such amounts to Participants and/or
Beneficiaries.

 

- Page 10.3 -